Name: Commission Regulation (EC) No 3082/94 of 16 December 1994 on the sale of beef at prices fixed at a flat rate in advance held by certain intervention agencies and intended for supplying the Canary Islands and repealing Regulation (EC) No 2497/94
 Type: Regulation
 Subject Matter: trade policy;  animal product;  trade;  regions of EU Member States;  economic policy;  prices
 Date Published: nan

 No L 325/38 Official Journal of the European Communities 17. 12. 94 COMMISSION REGULATION (EC) No 3082/94 of 16 December 1994 on the sale of beef at prices fixed at a flat rate in advance held by certain intervention agencies and intended for supplying the Canary Islands and repealing Regulation (EC) No 2497/94 Commission Regulation (EEC) No 2173/79 of 4 October 1979 on detailed rules of application for the disposal of beef bought in by intervention agencies and repealing Regulation (EEC) No 216/69 (7), as last amended by Regu ­ lation (EEC) No 1759/93 (8), and Commission Regulation (EEC) No 3002/92 of 16 October 1992 laying down common detailed rules for verifying the use and/or desti ­ nation of products from intervention ('), as last amended by Regulation (EEC) No 1938/93 (,0) ; Whereas it is necessary to provide for the lodging of a security to guarantee that the beef arrives at the intended destination ; Whereas Commission Regulation (EC) No 2497/94 (n) should be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EC) No 1 884/94 (2), and in particular Article 7 (3) thereof ; Whereas Council Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products (3), as last amended by Commission Regulation (EEC) No 1974/93 (4), and in particular Article 3 (2) thereof ; Whereas certain intervention agencies hold substantial stocks of beef bought into intervention ; whereas an extension of the storage period for that beef should be avoided on account of the ensuing high costs ; Whereas Commission Regulation (EC) No 2883/94 of 28 November 1994, establishing a forecast balance for the supply to the Canary Islands of agricultural products covered by the specific measures provided for in Articles 2, 3, 4 and 5 of Council Regulation (EEC) No 1601 /92 (*), lays down the forecast supply balance for frozen meat of bovine animals for the period 1 July 1994 to 30 June 1995 ; whereas, in the light of traditional trade patterns, it is appropriate to release intervention beef for the purpose of supplying the Canary Islands during that period ; Whereas Article 3 of Commission Regulation (EC) No 2790/94 of 16 November 1994 laying down common detailed rules for the implementation of Council Regula ­ tion (EEC) No 1601 /92 concerning specific measures for the Canary Islands with regard to certain agricultural products (6), as amended by Regulation (EC) No 2883/94, provides for the use of aid certificates issued by the competent Spanish authorities for supplies from the Community ; whereas, in order to improve the operation of the abovementioned arrangements, certain derogations from that Regulation should be provided for, in particular, with regard to the application for and the issue of aid certificates ; Whereas for the purpose of purchase and control proce ­ dures, it is appropriate to apply certain provisions of Article 1 1 . A sale shall be organized of approximately :  1 500 tonnes of boneless beef held by the Irish inter ­ vention agency,  200 tonnes of boneless beef held by the Italian inter ­ vention agency. 2. This meat shall be sold for delivery to the Canary Islands. 3 . The qualities and selling prices of the products are given in Annex I hereto. Article 2 1 . Subject to the provisions of this Regulation, the sale shall take place in accordance with the provisions of Regulation (EEC) No 2173/79, and in particular Articles 2 to 5 thereof, Regulation (EEC) No 3002/92 and Regula ­ tion (EC) No 2790/94. (  ) OJ No L 148, 28. 6. 1968, p. 24. 0 OJ No L 197, 30. 7. 1994, p. 27. 0 OJ No L 173, 27. 6. 1992, p. 13. {*) OJ No L 180, 23. 7. 1993, p. 26. O OJ No L 304, 29. 11 . 1994, p. 18 . (4 OJ No L 296, 17. 11 . 1994, p. 23. 0 OJ No L 251 , 5. 10. 1979, p. 12. (  ) OJ No L 161 , 2. 7. 1993, p. 59. 0 OJ No L 301 , 17. 10 . 1992, p. 17. (I0) OJ No L 176, 20. 7. 1993, p. 12. (") OJ No L 265, 15. 10. 1994, p. 42. 17. 12. 94 Official Journal of the European Communities No L 325/39 2. The intervention agencies shall sell those products which have been in storage longest first. Particulars of the quantities and places where the products are stored shall be made available to interested parties at the addresses given in Annex II . boneless beef. The guarantee for fillets, however, shall be ECU 7 000 per tonne. Delivery of the products concerned to the Canary Islands shall be a primary requirement within the meaning of Article 20 of Commission Regulation (EEC) No 2220/85 (*). Article 6 In the removal order referred to in Article 3 ( 1 ) (b) of Regulation (EEC) No 3002/92 and the T5 control copy shall be entered : « Carne de intervenciÃ ³n destinada a las islas Canarias  Sin ayuda [Reglamento (CE) n ° 3082/94] » ; »InterventionskÃ ¸d til De Kanariske Ãer  uden stÃ ¸tte (Forordning (EF) nr. 3082/94) « ; Interventionsfleisch fÃ ¼r die Kanarischen Inseln  ohne Beihilfe (Verordnung (EG) Nr. 3082/94)" ; Article 3 1 . After receiving a purchase application, the agency shall only conclude the contract after having checked with the competent Spanish agency referred to in Annex III that the quantity concerned is available within the forecast supply balance. 2. The Spanish agency shall immediately reserve for the applicant the quantity requested until receipt of the application for the relevant aid certificate. Notwithstan ­ ding Article 6 (1 ) of Regulation (EC) No 2790/94, the certificate application must be accompanied only by the original of the purchase invoice issued by the seller inter ­ vention agency or by a certified copy. 3 . Notwithstanding Article 3 ( 1 ) of Regulation (EC) No 2790/94, the aid may not be paid for meat sold pursuant to this Regulation. 4. Notwithstanding Article 3 (4) (b) of Regulation (EC) No 2790/94, in box 24 of the aid certificate application and of the aid certificate shall be entered : 'aid certificate for use in the Canary Islands  no aid to be paid'. «Ã Ã Ã ­Ã ±Ã  Ã ±ÃÃ  Ã Ã ·Ã ½ ÃÃ ±Ã Ã ­Ã ¼Ã ²Ã ±Ã Ã · Ã ³Ã ¹Ã ± Ã Ã ¹Ã  Ã Ã ±Ã ½Ã ±Ã Ã ¯Ã ¿Ã Ã  Ã Ã ®Ã Ã ¿Ã Ã   Ã Ã Ã Ã ¯Ã  Ã µÃ ½Ã ¹Ã Ã Ã Ã Ã µÃ ¹Ã  [Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 3082/941 »; 'Intervention meat for the Canary Islands  without the payment of aid (Regulation (EC) No 3082/94)' ; « Viandes d intervention destinÃ ©es aux lies Canaries  Sans aide [rÃ ¨glement (CE) n0 3082/94] » ; « Carni in regime d intervento destinate alle isole Canarie  senza aiuto [Regolamento (CE) n. 3082/94] » ; Interventievlees voor de Canarische eilanden  zonder steun (Verordening (EG) nr. 3082/94)" ; « Carne de intervenÃ §Ã £o destinada Ã s ilhas Canarias  sem ajuda [Regulamento (CE) n? 3082/94] ». Article 4 Notwithstanding the second subparagraph of Article 2 (2) of Regulation (EEC) No 2173/79 purchase applications shall not indicate the store or stores where the meat applied for is being kept. Article 7 Regulation (EC) No 2497/94 is hereby repealed. Article 8 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. Article 5 Notwithstanding Article 15 ( 1 ) of Regulation (EEC) No 2173/79, the security shall be ECU 3 000 per tonne of This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 December 1994. For the Commission Ren6 STEICHEN Member of the Commission (') OJ No L 205, 3. 8 . 1985, p. 5. No L 325/40 Official Journal of the European Communities 17. 12. 94 ANEXO /  BILAG I ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  / ANNEX I ANNEXE I ALLEGATOI  BIJLAGE I ANEXO I Estado miembro Medlemsstat Mitgliedstaat Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  Member State Ã tat membre Stato membro Lid-Staat Estado-membro Productos Produkter Erzeugnisse Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Products Produits Prodotti Produkten Produtos Cantidad aproximada (toneladas) TilnÃ ¦rmet mÃ ¦ngde (tons) UngefÃ ¤hre Mengen (Tonnen) Ã Ã ±Ã Ã ¬ ÃÃ Ã ¿Ã Ã ­Ã ³Ã ³Ã ¹Ã Ã · ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± (Ã Ã Ã ½Ã ¿Ã ¹) Approximate quantity ^tonnes) QuantitÃ © approximative (en tonnes) QuantitÃ approssimativa (tonnellate) Hoeveelheid bij benadering (ton) Quantidade aproximada (toneladas) Precio de venta expresado en ecus por tonelada Salgspriser i ECU/ton Verkaufspreise, ausgedrÃ ¼ckt in ECU/Tonne Ã ¤Ã ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ®Ã Ã µÃ Ã  Ã µÃ ºÃ Ã Ã ±Ã ¶Ã Ã ¼Ã µÃ ½Ã µÃ  Ã Ã µ Ecu Ã ±Ã ½Ã ¬ Ã Ã Ã ½Ã ¿ Selling prices expressed in ecus per tonne Prix de vente exprimÃ ©s en Ã ©cus par tonne Prezzi di vendita espressi in ecu per tonnellata Verkoopprijzen uitgedrukt in ecu per ton PreÃ §o de venda expresso em ecus por tonelada Carne deshuesada  Udbenet kÃ ¸d  Fleisch ohne Knochen  Ã ÃÃ ¿Ã Ã Ã µÃ Ã ¼Ã ­Ã ½Ã ¿ Ã ºÃ Ã ­Ã ±Ã   Boneless beef  Viande dÃ ©sossee  Carni senza osso  Vlees zonder been  Carne desossada Ireland  Fillet 14 5 700  Striploin 1 000 1 700  Inside 200 1 150  Outside 200 1 000  Knuckle 100 1 200 Italia  Filetto 100 3 700  Rostbeef 100 1 250 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervenÃ §Ã £o IRELAND : Department of Agriculture, Food and Forestry Agriculture Home Kildare Street Dublin 2 Tel. (01 ) 678 90 11 , ext. 2278 and 3806 Telex 93292 and 93607, telefax (01 ) 6616263, (01 ) 6785214 and (01 ) 6620198 ITALIA : Ente per gli interventi nel mercato agricolo (EIMA) Via Palestro 81 1-00185 Roma Tel. : 49 49 91 Telex : 61 30 03 17. 12. 94 Official Journal of the European Communities No L 325/41 ANEXO III  BILAG III  ANHANG III  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  III  ANNEX III  ANNEXE III  ALLEGATO III  BIJLAGE III  ANEXO III Organismo espaÃ ±ol a que se refiere el apartado 1 del artÃ ­culo 3  Det i artikel 3, stk. 1 , omhand ­ lede, spanske interventionsorgan  Die in Artikel 3 Absatz 1 genannte spanische Stelle  O Ã ¹Ã ÃÃ ± ­ Ã ½Ã ¹Ã ºÃ Ã  Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã  ÃÃ ¿Ã ÃÃ Ã ¿Ã ²Ã »Ã ­ÃÃ µÃ Ã ±Ã ¹ Ã Ã Ã ¿ Ã ¬Ã &amp;Ã Ã ¿ 3 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  1  The Spanish agencies referred to in Article 3(1)  L'organisme espagnol visÃ © Ã l'article 3 paragraphe 1  L'organismo spagnolo di cui all'articolo 3, paragrafo 1  In artikel 3 , lid 1 , bedoelde Spaanse instantie  Organismo espanhol referido no n? do artigo 3?  DirecciÃ ³n Territorial de Comercio en Las Palmas : Jose Frachy Roca, 5 E-35007  Las Palmas de Gran Canaria TelÃ ©fono : (28) 26.14.11 y (28) 26.21.36 ; telefax : (28) 27.89.75.  DirecciÃ ³n Territorial de Comercio en Santa Cruz de Tenerife Pilar, 1 E-38002  Santa Cruz de Tenerife TelÃ ©fono : (22) 24.14.80 y (22) 24.13.79 ; telefax : 22.24.42.61 .